DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 03, 2022 has been entered.

Status of Claims
3.	Claims 12, 13, 15, 16 and 18-22 are pending in this application.  
	Claims 12-16 and 18-22 are amended.

Claims 1-11, 14, 17, 23 and 24 are cancelled.


Response to Arguments
Applicant’s arguments, see Remarks, filed 01/03/2022, with respect to the rejection of independent claim 12 under 35 U.S.C 102(a)(1) as being anticipated by Utsumi (US PG. Pub. 2013/0204400) have been fully considered and are persuasive. (US PAT. No. 4,155,436).

Applicant’s specifically argues on Pages 1-2 of the Remarks, based on newly amended features added to independent claim 12 that “The applied art of Utsumi is not seen to disclose or to suggest the features of amended independent Claim 12, and in particular, is not seen to disclose or to suggest at least the features of a detection module that detects whether or not the power is supplied to the solenoid through the power supply line; and v) one or more controllers configured to: a) determine whether or not the power switch is turned to the ON state or to the OFF state based on a signal from the power switch; and b) determine, based on a detection result by the detection module and the determined ON state or the OFF state of the power switch, whether or not an error factor that prevents the power switch from switching to the OFF state or the ON state occurs by a power supply failure to the solenoid.” 

The Examiner respectfully agrees with part of applicant’s argument, however, examiner disagrees that Utsumi does not teach the following limitation: “one or more controllers configured to: a) determine whether or not the power switch is turned to the ON state or to the OFF state based on a signal from the power switch.”

 Specifically, the prior art of Utsumi teaches from Fig. 3, Sect. [0036], The power source unit 13 controls the supply and shutdown of the power source 15 according to a 
 
However, regarding the additional limitations added to claim 12, the newly added prior art of Wilkinson (US PAT. No. 4,155,436) teaches the following features as described in the updated office action below.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claims 12, 13, 15, 16 and 18-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Utsumi (US PG. Pub. 2013/0204400 A1) in view of Wilkinson (US PAT. No. 4,155,436).

	Referring to Claim 12, Utsumi teaches an electronic device (See Utsumi, Figs. 1-2, image Forming Apparatus 1) comprising:
a power switch (See Utsumi, Fig. 3, Power Switch 133) to turn the electronic device ON or OFF (See Utsumi, Figs. 1-4, Normal State, Sect. [0051], [0056], By the user manually switching the power switch 133 to ON, the control unit 10 can be operated by receiving power of the DC power source 15a of the DC power generation unit 131…Hence, After the user turns on the power switch 133, the DC power generation unit 131 supplies power to each unit of the image forming apparatus 1 (i.e. printing unit 12, reading unit 11, operation panel 14 and control unit 10) and the user can operate the entire image forming apparatus 1);
a solenoid (See Utsumi, Fig. 7, Solenoid 134 in Power Switch 133) that drives the power switch to an ON state or to an OFF state by applying a pressure to a mechanical switch of the power switch (See Utsumi, Sect. [0070]-[0071],  the control unit 10 supplies power to the solenoid 134 to switch the switches 135 and 136 to OFF, stopping supplying power to each unit.  In the power-off drive (or automatic-OFF drive) of the power switch 133, the output port P1 of the CPU 102 is controlled to supply power to the solenoid 134, turning off the switches 135 and 136…If pressure is applied to the on-side of the power switch 133 (the rocker switch) for some reason, the power switch 133 may not be thrown to the off-position by the driving force of the solenoid 134 even if the solenoid 134 is energized.  For example, if the user operates the power switch 133 to exert pressure on the on-position while the automatic-off control is being executed, the power switch 133 may not be thrown to the off-position by the driving force of the solenoid 134.  Furthermore, even if the power switch 133 is thrown to the off-position by energizing the solenoid 134, if the user throws the power switch 133 to the on-position again before the output voltage of the DC power generation unit 131 lowers, the power switch 133 may not be thrown to the 
off-position.  Still furthermore, if the power switch 133 contacts other objects with pressure applied thereto, the power switch 133 may not be thrown to the off-position.); 
a power supply unit (See Utsumi, Fig. 3, The DC power generation unit 131) that supplies power to the solenoid via a power supply line (See Utsumi, Fig. 3, Sect. [0048], The DC power generation unit 131 rectifies power supplied from a 
commercial power supply (AC 100 V), transforms, and supplies the power to each 
unit of the image forming apparatus 1 as DC power sources 15a, 15b, 15c, and 
15d.  The transistor unit 132 is formed of field effect transistors (FET) and 
the DC power sources 15b, 15c, and 15d supplied to the printing unit 12, the 
reading unit 11, and the operation panel 14 are turned on and off by the 
control signals 16b, 16c, and 16d of the CPU 102.  The control signals 16b, 
16c, and 16d are connected with the output ports P2, P3, and P4 (i.e Ports for power lines, See Fig 3) of the CPU 102 respectively.);
one or more controllers (See Utsumi, Fig. 3, Power Source 13) configured to:
determine whether or not the power switch is turned to the ON state or to the OFF state based on a signal from the power switch (See Utsumi, Sect. [0008], [0036], The power source unit 13 controls the supply and shutdown of the power source 15 according to a control signal 16 from the control unit 10…If the drive of the mechanical relay using a driving signal fails for some reason, the power of the apparatus is not turned off even if the automatic power-OFF function is executed.  For example, the above phenomenon is caused in a case where a user happens to exert force to a power switch when the mechanical relay is driven by a driving signal.).


Utsumi fails to explicitly teach 

a detection module that detects whether or not the power is supplied to the solenoid through the power supply line; and
one or more controllers configured to:
determine, based on a detection result by the detection module and the determined ON state or the OFF state of the power switch, whether or not an error 

However, Wilkinson teaches 
a detection module (See Wilkinson, Fig. 1, Current Sensor 22) that detects whether or not the power is supplied to the solenoid through the power supply line (See Wilkinson, Fig. 1, Col. 3 lines 1-7, the solenoid means 20 is energized at all times when power is supplied to the motor, but is de-energized immediately when power is removed from the motor because the relay switch RL1 is opened immediately when the sensor 22 fails to detect current in the power supply line 5 to the motor.); and
one or more controllers (See Wilkinson, Fig. 2 Controller Circuit) configured to:
determine, based on a detection result by the detection module and the determined ON state or the OFF state of the power switch, whether or not an error factor that prevents the power switch from switching to the OFF state or the ON state occurs by a power supply failure to the solenoid (See Wilkinson, Claim 9 (c),  current transformer means coupled to the line feeding the electric motor for sensing if an electric current is being supplied to the motor, the output of said current transformer being connected to said relay switch so that when the supply current is shut off the relay switch will interrupt any current flow to the solenoid and thus prevent the back EMF of the motor from activating the solenoid.).


one or more controllers configured to: determine, based on a detection result by the detection module and the determined ON state or the OFF state of the power switch, whether or not an error factor that prevents the power switch from switching to the OFF state or the ON state occurs by a power supply failure to the solenoid.  The motivation for doing so would have been to provide control and sensor means being adapted to pass or prevent passage of an electrical signal dependent upon the sensed operational mode. (See Wilkinson Col. 1 lines 34-39).  Therefore, it would have been obvious to combine Utsumi and Wilkinson to obtain the invention as specified in claim 1.


	Referring to Claim 13, the combination of Utsumi in view of Wilkinson teaches the device according to claim 12 (See Utsumi, Figs. 1-2, image Forming Apparatus 1), further comprising a switch connected between the solenoid and the power supply unit (See Utsumi, Fig. 3, Sect. [0047], [0049], FIG. 3 is a block diagram illustrating a configuration of the power 
source unit 13 and the CPU 102.  As illustrated in FIG. 3, the power source 
unit 13 includes a direct current (DC) power generation unit 131, a transistor 
unit 132, and a power switch 133... The power switch 133 is provided with a solenoid 134 therein.  The solenoid 134 is energized to open the contacts of switches 135 and 136, turning off the power switch 133.  In the present exemplary embodiment, the power switch 133 uses a rocker switch (a see-saw switch), for example, illustrated in FIG. 7, which is provided with a toggle mechanical relay that drives the rocker switch to an OFF-position by energizing the solenoid 134 inside the power switch 133.), and the switch is switched to an ON state or an OFF state in accordance with a control signal from the power controller (See Utsumi, Sect. [0051] lines 4-9, If the image forming apparatus 1 satisfies a condition for exerting an automatic power-OFF function, the control unit 10 supplies power to the solenoid 134 by the control signal 16a of the power switch 133 to switch the switches 135 and 136 to OFF, stopping supplying power to each unit (OFF driving of the power switch).).

	Referring to Claim 15, the combination of Utsumi in view of Wilkinson teaches the device according to claim 12 (See Utsumi, Figs. 1-2, image Forming Apparatus 1), wherein the one or more controllers include a memory that stores information indicating a state of the power supply to the solenoid (See Utsumi, Fig. 4, Sect. [0057], [0065], The term "power saving state" in FIG. 4 refers to one of the power state shifted if a case where the user does not perform any operation is continued during a predetermined shifting period of the power saving state (Ts1) in the normal state.  The shifting period of the power saving state (Ts1) is a time period which is preset by the user operating a key on the operation panel 14 and stored in the data area of the ROM 104.  A set shifting period (Ts1) can be read by the CPU 102 from the ROM 104.).

Referring to Claim 16, the combination of Utsumi in view of Wilkinson teaches the device according to claim 15 (See Utsumi, Figs. 1-2, image Forming Apparatus 1), wherein after the power supply to the solenoid, the one or more controllers store information of the power supply to the solenoid (See Utsumi, Fig. 4, Sect. [0065], In the automatic-OFF state, a normal drive of the power switch 133 turns off the switches 135 and 136 to stop the entire power source 15 supplied from the power source 13 to each unit.  The shifting period of the automatic-OFF state (Tsh) is a time period which is preset by the user operating a key (not illustrated) on the operation panel 14 and stored in the data area of the ROM 104.  A set shifting period (Tsh) can be read by the CPU 102 from the ROM 104.).

	Referring to Claim 18, the combination of Utsumi in view of Wilkinson teaches the device according to claim 12 (See Utsumi, Figs. 1-2, image Forming Apparatus 1), wherein an instruction for causing the one or more controllers to control the power supply to the solenoid is issued in accordance with having written data in a register of the one or more controllers (See Sect. [0068], [0070], When the shutdown preparation control is completed, the control unit 10 executes an off-drive of the power switch 133, the control unit 10 supplies power to the solenoid 134 to switch the switches 135 and 136 to OFF, stopping supplying power to each unit.  In the power-off drive (or automatic-OFF drive) of the power switch 133, the output port P1 of the CPU 102 is controlled to supply power to the solenoid 134, turning off the switches 135 and 136…The control unit 10 transfers data requiring backup even after power off such as the reception data of the MODEM 111 and data set by the operation panel 14 among the data stored in the RAM 103 to the data area of the ROM 104 and stored.).

	Referring to Claim 19, the combination of Utsumi in view of Wilkinson teaches the device according to claim 18 (See Utsumi, Figs. 1-2, image Forming Apparatus 1), wherein the instruction is issued in response to a shutdown instruction by remote control (See Utsumi, Fig. 5, Sect. [0077], In step S501, the CPU 102 executes the shutdown preparation control using network interface communication.  In the shutdown preparation control, the CPU 102 switches the output port P4 to stop supplying power to the operation panel 14 by the control of the transistor unit 132.  The CPU 102 stops communication process of the line I/F 112, the USB I/F 115, and the network I/F 118 in the control unit 10 to stop the job detection function functioning in the power saving state.  Furthermore, the CPU 102 transfers data requiring backup even after power off such as the reception data of the MODEM 111 and data set by the operation panel 14 among the data stored in the RAM 103 to the ROM 104 and stored therein.  If a storage device such as a HDD in which an ending sequence at the time of turning off power is prescribed is used as an auxiliary storage device in the control unit 10, the CPU 102 executes a prescribed power-off control on the auxiliary storage device.).

	Referring to Claim 20, the combination of Utsumi in view of Wilkinson teaches the device according to claim 12 (See Utsumi, Figs. 1-2, image Forming Apparatus 1), wherein if a number of times in which the one or more controllers has determined (See Utsumi, Sect. [0123] lines 1-9, If the CPU 102 determines that the number of times of executing the reboot (Crb) is two or more (YES in step S1108), the CPU 102 proceeds to step S1109.  In step S1109, the CPU 102 switches the setting of the automatic power-off function of the image forming apparatus 1 to an OFF position (normally, an ON position means the execution of the power switch automatic-OFF control).  In other words, the CPU 102 switches the setting not to execute the automatic power-off function (or, to nullify the automatic power-off function).), the one or more controllers present, to a user, the error factor that prevents the power switch from switching to the OFF state (See Utsumi. Figs. 11-12, Step S1110, Sect. [0124], In step S1110, the CPU 102 displays message, in FIG. 12 on the display unit 141 of the operation panel 14, a screen for warning and notifying the user that the automatic power-off does not normally function due to a system failure.  A message notifies the user that the automatic power-off cannot normally function (the power-off drive of the power switch 133) because the power switch 133 fails and the setting of the automatic power-off function of the image forming apparatus is forcibly switched to OFF.).

	Referring to Claim 21, the combination of Utsumi in view of Wilkinson teaches the device according to claim 12 (See Utsumi, Figs. 1-2, image Forming Apparatus 1), further comprising:
a display (See Utsumi, Fig. 10, Display Unit 141 on operation panel 14) that displays information (See Utsumi, Fig. 10, Sect. [0108], the operation panel 14 includes a display unit 141 having a screen for warning and notifying the user that the automatic power-off does not normally function), 
wherein the one or more controllers notifies the error factor using the display (See Figs. 9-10, Sect. [0109], In step 907 of FIG. 9, the CPU 102 displays a message 1001 on the display unit 141 of the operation panel 14 (See Fig. 10).  A message notifies the user that automatic power-off cannot normally function and the power switch 133 may fail if reboot is repeated a plurality of numbers of times.).

	Referring to Claim 22, the combination of Utsumi in view of Wilkinson teaches the device according to claim 12 (See Utsumi, Figs. 1-2, image Forming Apparatus 1), wherein the power switch (See Utsumi, Fig. 3, Power Switch 133) is configured to accept a user operation (See Utsumi, Sect. [0008], If the drive of the mechanical relay using a driving signal fails for some reason, the power of the apparatus is not turned off even if the automatic power-OFF function is executed.  For example, the above phenomenon is caused in a case where a user happens to exert force to a power switch when the mechanical relay is driven by a driving signal.) and comprises a power switch that includes a mechanical relay (See Utsumi, Fig. 7, Sect. [0049], the power switch 133 uses a rocker switch (i.e. see-saw switch, See Fig. 7) which includes a toggle mechanical relay).

	
Cited Art

Okuzono et al. (US PG. Pub. No. 2010/03255462 A1) discloses an image processing apparatus that is capable of being instructed to power off, by a power switch or a command from an external apparatus, and is capable of executing the restart thereof under appropriate conditions.  When power-off is instructed, shutdown is started.  Upon completion of the shutdown, if the power switch is on, and at the same time the power-off has been instructed by the power switch of the apparatus, the restart of the apparatus is executed, whereas upon completion of the shutdown, if the power-off has been instructed by a command from the external apparatus, the restart of the apparatus is not executed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DARRYL V DOTTIN/Examiner, Art Unit 2677